This appeal was brought up by the plaintiff from Yancey County, to December Term, 1841. No pleadings were sent up with the case, and notice having been given to the parties to file their pleadings, and none being filed, it was ordered by the Court at this term that the judgment be arrested.
(a.) NOTE BY THE REPORTER. — It is the invariable rule of the Supreme Court to enter no judgment at law until the pleadings have been filed; and no decree in Equity, until the draft of the decree has been made by counsel and submitted to the Court.
 *Page 11